Exhibit (10)(m)* to Report
on Form 10-K for Fiscal
Year Ended June 30, 2001
by Parker-Hannifin Corporation

 

 

Parker-Hannifin Corporation 2002 Target Incentive Bonus Plan Description.

 

 

 

*Numbered in accordance with Item 601 of Regulation S-K.



PARKER-HANNIFIN CORPORATION 2002 TARGET INCENTIVE BONUS PLAN

A.         Payments earned under the Bonus Plan depend upon the Company's
performance against a pre-tax return on average assets (ROAA) schedule which is
based upon the Fiscal Year 2002 operating plan.


B.         The payout under the Plan ranges from 15% to 150% of each
participant's target award, with 100% payout set at achievement of fiscal year
2002 planned ROAA.


C.         Any payout pursuant to the Plan that will result in the exceedance of
the $1 million cap on the tax deductibility of executive compensation will be
deferred until such time in the earliest subsequent fiscal year that such cap
will not be exceeded.


D.         Participants: All of the executive officers of the Company, plus
Group Presidents who are not executive officers.


E.         Fiscal year 2002 Planned ROAA: 11.1%


ROAA Payout Schedule
       
FY02
  Percentage of Target ROAA  
         Award Paid*     
< 2.6%  
0%
 
2.6%
 
30%
 
4.0%
 
40%
 
5.2%
 
50%
 
6.5%
 
60%
 
7.6%
 
68%
 
7.7%
 
70%
 
8.9%
 
80%
 
10.0%
 
90%
 
11.1%
 
100%
 
11.7%
 
113%
 
12.3%
 
125%
 
13.0%
 
138%
 
13.6%
 
150%
 

             * Fiscal year 2002 ROAA less than 7.6% will reduce the amount paid
by 50%.

F.         ROAA will not include the impact of:

             1. Environmental costs in excess of planned amounts

             2. Acquisitions/divestitures

             3. Currency gains or losses   